Citation Nr: 1814689	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-13 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Validity of $55,949.00 in indebtedness, calculated as due to an overpayment of nonservice-connected pension benefits.

2.  Entitlement to a waiver of an overpayment of non-service-connected pension benefits in the currently calculated amount of $55,949.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from December 1989 to June 1990 and from February 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 decision the Department of Veterans Affairs (VA) Debt Management Center (DMC) and a December 2013 decision of the Committee on Waivers and Compromises (COWC) of a VA Regional Office (RO).

Income Verification Match (IVM) is a secure procedure by which VA may obtain income information from the Social Security Administration and the Internal Revenue Service (IRS), in order to verify income amounts that are reported to VA.  An IVM folder itself is not associated with the Veteran's claims file.  The income information discussed herein is shown from evidence in the file outside of the IVM process. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's VA pension benefits were stopped effective February 1, 2009 due to excessive income.  This created a debt that had to be repaid in the amount of $55,949.00.  The DMC notified the Veteran of this overpayment in the October 2013 decision letter.  In November 2013, the Veteran requested a waiver of the overpayment.  This led to the December 2013 COWC decision denying the waiver request.  The waiver issue was certified as on appeal.

However, in a letter received by VA later in October 2013, the Veteran's mother wrote in a statement also signed by the Veteran that he did not receive the income that led to this overpayment.  She owned a business, and around 20 years before the Veteran's name was put on a deal for one property in order to make it easier if she got sick.  The business was later sold, and the Veteran was associated with the sale due to his name being on a deed.  The Veteran did not receive money, income, or profit from the sale.

The Board finds that a notice of disagreement (NOD) has been submitted in regards to the underlying issue of the validity of the debt.  The statement following notice of the debt can reasonably be read as an NOD with the debt itself in addition to the waiver issue.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).   Notably, the NOD was filed before the amendments requiring that an NOD be filed on the standardized VA form.

A statement of the case (SOC) was issued for whether the Veteran is entitled to a waiver of the debt.  However, an SOC has not been issued for the issue of validity of the debt.  Under the circumstances, the Board will remand this issue to the RO for the issuance of an SOC to the Veteran.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Furthermore, in reconsidering that aspect of the claim, the Veteran must be provided with an accounting of how the amount of the debt of $55,949.00 was calculated.  

Resolution of the validity of the debt will impact whether the issue of waiver of an overpayment of the debt is moot.  As such, the claims are inextricably intertwined and must be considered together.  Thus, the Board will also remand the waiver issue.  See Henderson v. West, 12 Vet. App. 11, 20 (1998). 

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with and associate with the claims file a detailed accounting which shows how the amount of $55,949.00 in overpayment of VA disability pension benefits was calculated.  

2.  Then, after reconsidering this aspect of the claim, issue the Veteran an SOC on the issue of validity of $55,949.00 in indebtedness, calculated as due to an overpayment of nonservice-connected pension benefits, to include notification of the need to timely file a substantive appeal to perfect his appeal on this issue.  Allow him an opportunity to respond.

3.  If any amount of the debt is found to be valid, readjudicate the claim of entitlement to waiver of an overpayment of nonservice-connected pension benefits.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case.  Then afford him an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

